Citation Nr: 1002995	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the RO 
that, in pertinent part, declined to reopen a claim for 
service connection for a back disability on the basis that 
new and material evidence had not been received.

In December 2003, the Veteran testified during a hearing 
before RO personnel.  At the hearing, the Veteran withdrew 
his appeal of the issue of service connection for diabetes 
mellitus.

In May 2007, the Board found new and material evidence to 
reopen the Veteran's claim, and remanded the reopened claim 
for additional development.

Also in May 2007, the Board remanded the issue of service 
connection for PTSD for purposes of issuing a statement of 
the case (SOC), in response to the Veteran's notice of 
disagreement with a February 2002 rating decision.  VA's 
Appeals Management Center (AMC) issued a SOC in September 
2009.  As no substantive appeal is shown to have been 
received, the matter is not in appellate status and will not 
be addressed in this decision.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative disc 
disease at L5-S1 had its onset in service.  


CONCLUSION OF LAW

Degenerative disc disease at L5-S1 was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through December 2001 and July 2007 letters, the RO or AMC 
notified the Veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the July 2007 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects pertaining to his spine.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

In this case, the Veteran contends that he hurt his back 
while in service, and that his disability has gotten worse 
with time.

Service treatment records reflect that the Veteran complained 
of persistent back pain in October 1967, from lifting bunks 
and wall lockers; and include a diagnosis of muscle strain.  
The Veteran was placed on a limited profile for at least a 
two-month period because of low back strain, and was 
restricted from bending and lifting over 25 pounds.  His 
service treatment records at the time of separation 
examination in June 1968 reflect no back disability, and the 
Veteran did not report any recurrent back pain at that time.

The post-service treatment records reflect that the Veteran 
underwent a VA examination in July 1969.  The Veteran 
reported that he sprained his back while lifting heavy 
weights in service.  On examination, there was slight 
discomfort in the upper lumbar area.  X-rays of the lumbar 
spine revealed slight narrowing of L5-S1.  The examiner noted 
the Veteran's mid-lumbar pain, with diagnosis undetermined.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the spine on the basis of 
presumptions referable to chronic diseases.

It appears that the Veteran was not treated again for back 
pain until nearly twenty years later in September 1989.  The 
report of a March 1996 VA examination reveals no objective 
findings of degenerative joint disease or of radiculopathy of 
the lumbar spine.

An MRI scan of the lumbar spine in March 1998 revealed 
degenerative disc disease at the L5-S1 level, with posterior 
central disc protrusion at the same level with no significant 
compression of the neural structures.  Records also reflect 
outpatient treatment and physical therapy for low back pain 
in the years 1999, 2000, 2001, and 2002.

In December 2003, the Veteran testified that he underwent 
treatment monthly for low back pain, and that he has been 
having back problems ever since his injury in service.  The 
Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

VA treatment records, dated in February 2005, reveal a 
history of chronic low back pain since the 1960's after being 
injured in service.  In June 2005, the Veteran reported back 
pain "on and off" for years.  Records dated in April 2006 
reveal an assessment of chronic axial mechanical low back 
pain with evidence of degenerative osteoarthopathy of 
lumbosacral spine; sacroiliac, lumbosacral, and iliolumbar 
enthesopathy; and no evidence of myelopathy or radiculopathy 
by physical examination.  At the time the Veteran reported a 
35-year history of low back pain, which began after slipping 
down a set of stairs (3-4 steps).

More recent records show treatment for low back pain in 2007, 
2008, and 2009.  An MRI scan of the lumbar spine in July 2009 
revealed evidence consistent with annular fissures at L1-L2 
and L5-S1, and mild degenerative changes of the 
intervertebral discs and facets.
 
During a September 2009 VA examination, the Veteran reported 
that he initially injured his back when he slipped and fell 
on some icy stairs at Fort Lewis, Washington, in 1967.  The 
Veteran reported back pain since then, and that his only 
treatment is medications.  Current he takes narcotic pain 
medication because he hurts all the time, and has trouble 
sleeping in any position for very long.  The Veteran 
reportedly had not worked since 1991, and had multiple jobs 
before then, which were mostly in construction.  He reported 
that almost any activity would cause a flare-up, lasting a 
day or two and relieved by rest and medication.

The September 2009 examiner reviewed the claims file, and 
cited to in-service findings of low back pain and noted the 
completely normal spinal examination in October 1967.  The 
examiner also noted the first documented complaint of low 
back pain following service was in September 1989, after 
doing some heavy lifting.  X-rays at that time were normal.  
It was concluded that it was less likely that any current low 
back disability was incurred or related to service.  The 
examiner opined that there was no evidence of a chronic 
ongoing problem related to military service.  

While the Board has considered the VA opinion, it does not 
account for the degenerative changes found at L5-S1 only 
about a year after service with no intervening trauma to the 
spine.  The Veteran has claimed continuity of symptomatology 
with regard to his back complaints since service and the 
findings of degenerative disc disease at L5-S1 more recently 
are consistent with the complaints and findings of back 
problems in service and just after service discharge.  
Resolving all doubt in the Veteran's favor, the Board finds 
that degenerative disc disease at L5-S1 had its onset in 
service.  See 38 C.F.R. § 3.102 (2009).  


ORDER

Service connection for degenerative disc disease at L5-S1 is 
granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


